NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



COURTNEY ANTWALAN BURLEY,                   )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D19-2867
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Jr., Judge.

Howard L. Dimmig, II, Public Defender and
Frederick W. Vollrath, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., and CASE, JAMES, R., ASSOCIATE
SENIOR JUDGE, Concur.